MONROE, Judge,
dissenting.
I would reverse the summary judgment entered in favor of Church’s Chicken; therefore, I must respectfully dissent.
A plaintiff is not required to prove notice in cases when the defendant created the hazard. Billings v. K Mart Corp., 654 So.2d 530 (Ala.1995); Dunklin v. Winn-Dixie of Montgomery, Inc., 595 So.2d 463 (Ala.1992); and Edwards v. Kroger Co., 681 So.2d 223 (Ala.Civ.App.1996). “In such a situation, notice of the hazardous condition is imputed to the defendant.” Billings, supra at 532. The evidence in this case tends to show that Foster slipped on a wet mop string on an otherwise clean and dry floor in the fast-food restaurant. Who but a restaurant employee would have recently mopped the floor?
I believe that Foster presented substantial evidence creating a genuine issue of Material fact regarding the creation of the hazard at Church’s Chicken. Therefore, I *450believe that summary judgment was improper in this case.
ROBERTSON, P.J., concurs.